The learned court at Special Term erred in reducing the alimony in the absence of a proper application to the court. (Barrett v. Barrett, 221 App. Div. 710; Thompson v. Thompson, 197 id. 228.) The order, is therefore, reversed upon the law, with ten dollars costs and disbursements, and the matter remitted to the Special Term for action upon the motion to punish for contempt. The decision, however, is without prejudice to defendant to move for a reduction of alimony. Lazansky, P. J., Rich, Hagarty and Scudder, JJ., concur; Kapper, J., dissents and votes to affirm.